DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 18-33 are pending in the application. Claims 34-42 were cancelled in the amendment filed 2/9/22. 
The rejection of claims 18-23 and 25-33 under 35 U.S.C. 103 as being unpatentable over Port (US 8,114,863B2) in view of Port (US 6,440,956) is maintained.
The rejection of claims 34-40 under 35 U.S.C. 103 as being unpatentable over Port (US 8,114,863B2) in view of Port (US 6,440,956) is withdrawn due to the cancellation of the claims.
The provisional statutory double patenting rejection of claims 34 and 37 under 35 U.S.C. 101 as claiming the same invention as that of claims 18 and 19 of copending Application No. 17/423,589 is withdrawn due to the cancellation of the claims.
The rejection of claims 18-33 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 17/423,589 is maintained.
The rejection of claims 18-33 on the ground of nonstatutory double patenting as being unpatentable over claims 16-45 of copending Application No. 17/403,610 is maintained.
The rejection of claims 18-33 on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of copending Application No. 17/423,638 is maintained.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Port (US 8,114,863B2) in view of Port (US 6,440,956) as stated in the office action mailed 11/9/21. 
Applicant asserts that Port ‘956 discloses the synthesis of the complex of formula (I), this synthesis is non-stereoselective and thus leads to an isomeric mixture of all diastereomers (RRR,SSS,SRR,RSS,SSR,RRS,RSR and SRS) of the complex of formula (I) and coupling of the entire isomeric mixture of the complex of formula (I) in Port ‘863 with 3-amino-1,2-propanediol also leads to an isomeric mixture of all diastereomers of the complex of formula (II). 
The specification of the disclosure states that the complex of Formula (II) of the instant claims comprises in total six asymmetric carbons. Three of the asymmetric carbons are of R and S absolute configuration, exist in the form of eight families of diastereomers and are referred to II-RRR,II-SSS,II-SRR,II-RSS,II-SSR,II-RRS,II-RSR and II-SRS. The asymmetric carbons of given aminopropanediol group will not be considered. 
The instant claims state “a diastereomeric excess of a mixture of isomers II-RRR and II-SSS” wherein the mixture will necessarily contain the other six diastereomers in 

the complex 
    PNG
    media_image1.png
    184
    378
    media_image1.png
    Greyscale
of Port ‘863, prior to mixing with 1-amino-1,2-propanediol, are analogous to the II-RRR,II-SSS,II-SRR,II-RSS,II-SSR,II-RRS,II-RSR and II-SRS diastereomers of complex of formula (III) 
    PNG
    media_image2.png
    168
    286
    media_image2.png
    Greyscale
of the instant claims. 
The stereoisomerism of each of the three asymmetric carbons 1-amino-1,2-propanediol is not discussed in the reference of Port ‘863.
The reference of Port ‘956 teaches of the relative isomers in the mixture, due to the presence of the three asymmetric carbons, can be modified by maintaining an aqueous solution of the chelate with a pH in the region of 3 at a temperature of greater than 80°C for a few days. The three asymmetric carbons in the complex
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
 of Port ‘956 correspond to the three asymmetric carbons of the compound of formula (III) 
    PNG
    media_image2.png
    168
    286
    media_image2.png
    Greyscale
of the instant claims and therefore, the relative isomers in the mixture of diastereomers of Port ‘863 can predictably be modified via the reaction conditions of a pH = 3 and a temperature of greater than 80°C. 

The reference of Port ‘956 teaches of the compound 
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
comprising three asymmetric carbons and that the relative isomers in the mixture, due to the presence of the three asymmetric carbons, can be modified by maintaining an aqueous solution of the chelate with a pH in the region of 3 at a temperature of greater than 80°C for a few days. The three asymmetric carbons of Port ‘956 correspond to the three asymmetric carbons of the compound of formula (III) 
    PNG
    media_image2.png
    168
    286
    media_image2.png
    Greyscale
of the instant claims.
The reference of Port ‘956 teaches of the compound 
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
comprising three asymmetric carbons, can be complexed with gadolinium and further reacted with an

The reference of Port ‘863 teaches that the compound 
    PNG
    media_image4.png
    204
    419
    media_image4.png
    Greyscale
, having three asymmetric carbons, may be reacted with 1-amino-1,2-propanediol. 
Although Port ‘863 discloses enantiomeric excess of the compound 
    PNG
    media_image5.png
    168
    342
    media_image5.png
    Greyscale
being 80,85,90 or 95% one of the two isomers, the reference of Port ‘863 teaches of the invention covers the isomers, such as RRS, RSR, RSS. Each embodiment does not need to be disclosed, such as the RRR and SSS diastereomeric mixture.
Port ‘863 teaches that the invention covers all the chiral, enantiomer, diastereomeric, racemic forms of the compounds and it would have been predictable to one of ordinary skill in the art that Port ‘863 envisioned the diastereomeric excess of the mixture containing multiple chiral centers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Port ‘956 which comprises subjecting the compound
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
at pH = 3 and a temperature of greater than 80°C for a few 
    PNG
    media_image1.png
    184
    378
    media_image1.png
    Greyscale
of Port ‘863, prior to mixing with 1-amino-1,2-propanediol .
The compounds 
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
of the both references of Port encompass
the compound 
    PNG
    media_image2.png
    168
    286
    media_image2.png
    Greyscale
of the instant claims and the reaction conditions of Port ‘956 encompass the reaction conditions of the instant claims and therefore will predictably provide a diastereomeric excess of at least 80% of a mixture RRR and SSS.
Applicant asserts that following the teaching of Port ‘863 one would have obtained a mixture of all the diastereoisomers of the complex of formula (II), requiring their separation and isolation by HPLC.
The complex of formula (II) of the instant claims comprises a mixture of all of the diastereoisomers as it states that the RRR and SSS in a diastereomeric excess of at least 80%. The other 20% is a mixture of other 6 diastereomers. 
The compounds 
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
of both references of Port encompass

    PNG
    media_image2.png
    168
    286
    media_image2.png
    Greyscale
of the instant claims and the reaction conditions of Port ‘956 encompass the reaction conditions of the instant claims and therefore will predictably provide a diastereomeric excess of at least 80% of a mixture RRR and SSS. 
The compound of formula IIa of Port 863’ does not necessarily require separation and isolation via HPLC. Claim 16 of Port 863’ teaches of reacting hexaacid with an oxide of the metal to be complexed and reacting the complex with aminoalcohol group to obtain the triamide without isolation.
Applicant asserts that Port 956’ only teaches a modification of the relative percentage of all eight diastereomers: RRR,SSS,SRR,RSS,SSR,RRS,RSR and SRS. It does not disclose or suggest isomerization of the intermediate hexaacid to selectively obtain a diastereomeric excess of at least 80% of the RRR/SSS diastereomers.
The reference of Port 956’ teaches:

    PNG
    media_image6.png
    77
    382
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    220
    378
    media_image7.png
    Greyscale

Therefore, the logical flow of the statements of Port 956’ is that the hexaacid

    PNG
    media_image8.png
    208
    380
    media_image8.png
    Greyscale
is reacted with a gadolinium wherein the relative percentage of the isomers in the mixture, due to the presence of the three asymmetric carbons, can be modified by maintaining an aqueous solution of the chelate with a pH in the region of 3 at a temperature of greater than 80°C for a few days and then subsequent amidation reaction with aminoalcohols.
The compounds 
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale
of both references of Port encompass
the compound 
    PNG
    media_image2.png
    168
    286
    media_image2.png
    Greyscale
of the instant claims and the reaction conditions of Port ‘956 encompass the reaction conditions of the instant claims and therefore will predictably provide a diastereomeric excess of at least 80% of a mixture RRR and SSS. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 18-33 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 17/423,589 as stated in the office action mailed 11/9/21.

The diastereomerically enriched metal chelate complex mixture of formula (II) and the diastereomerically enriched metal chelate intermediate mixture of formula (I) which are formed in the process for preparing of instant claims are analogous to the diastereomerically enriched metal chelate complex mixture of formula (I) and diastereomerically enriched metal chelate complex mixture of formula (II) of the copending application ‘589. 
The provisional rejection of claims 18-33 and 37-42 on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of copending Application No. 17/423,638 as stated in the office action mailed 11/9/21.
Applicant asserts that the application ‘638 covers compositions of diastereomerically enriched complexes of formula (I) and (II) but not processes for preparing the diastereomerically enriched complex of formula (II).
The diastereomerically enriched metal chelate complex mixture of formula (II) and the diastereomerically enriched metal chelate intermediate mixture of formula (I) which are formed in the process of preparing of the instant claims are analogous to the composition comprising a diastereomerically enriched metal chelate complex mixture of formula (I) and the composition comprising a diastereomerically enriched metal chelate complex mixture of formula (II) of the copending application ‘638. 
The provisional rejection of claims 18-33 on the ground of nonstatutory double patenting as being unpatentable over claims 16-45 of copending Application No. 17/403,610 as stated in the office action mailed 11/9/21.

Although the instant claims are not drawn to the method of purifying and isolating the complex of formula II, the diastereomerically enriched metal chelate complex mixture of formula (II) and the diastereomerically enriched metal chelate intermediate mixture of formula (I) which are formed in the process of preparing of the instant claims are analogous to the diastereomerically enriched metal chelate complex mixture of formula (II) of the copending application ‘610. 

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618